DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application filed on 3/1/2021.
Currently, claims 1-8 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 2-4; a phrase “which” is confusing and indefinite because whether if “which” referring to which structure? Clarification is required. Claims 2-7 depending upon the rejected claim 1 are also rejected. Claims 3, 4, 5 and 8 having the same issues as mentioned are also rejected. 
Re claim 1, line 6; a citation ”the device” does not have a proper antecedent basis, unless the Applicant meant “the vehicle operation detection device”? Correction is required. 
Re claim 1, line 10; a conditional phrase “when” is confusing and indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C). Clarification is required. Claims 2, 8 having the same issues mentioned are also rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 8,717,429 to Giraud et al. (‘Giraud’).
Re claim 1: Giraud discloses a vehicle operation detection device 2 that is applied to a vehicle including a vehicle body 1 in which an opening portion (Fig. 3) is provided, an opening and closing body 3 which opens and closes the opening portion, an actuator (col. 4, lines 29-30) which causes the opening and closing body 3 to perform opening and closing operations, and a camera 13 which captures an image around the opening portion, and is configured to detect a gesture of a user 21 (col. 3, lines 4-5) for starting at least one of the opening operation and the closing operation of the opening and closing body, the device 2 comprising: a direction specifying unit 17 that specifies a direction of the user 21 with respect to the vehicle based on the image captured by the camera 13; and the camera 13 serves as a gesture detection unit (see col. 3, lines 4-7) that detects the gesture including a motion in a direction associated with the direction of the user, based on the image captured by the camera, when the direction specifying unit specifies the direction of the user 21 (Figs. 1-2).
Re claim 2: wherein the vehicle operation detection device 2 detects the gesture for starting the opening operation of the opening and closing body 3 (Fig. 2), and when there is a moving object moving in a direction away from the vehicle, the direction specifying unit does not specify a moving direction of the moving object as the direction of the user 21. Note, a citation “a direction” is not a structural element; therefore, this citation is not being given any patentable weight. 
Re claim 3: wherein the vehicle operation detection device 2 detects the gesture for starting the opening operation of the opening and closing body 3, and the direction specifying unit specifies a direction, in which a pair of moving objects move, as the direction of the user. (see Note above of the claim 2)
Re claim 4: wherein the gesture which is a detection target of the gesture detection unit (e.g. a camera) includes a motion of a foot of the user 21 (see Fig. 2).
Re claim 5: further comprising: a storage unit 5 that stores a learned model (e.g. from 19) which is machine learned using teacher data 15 in which the image (e.g. by 13) captured in advance and a foot of the user are associated with each other (col. 3, lines 4-7), wherein the direction specifying unit specifies the direction of the user based on the foot of the user 21 which is estimated based on the image newly captured and the learned model (e.g. from 19).
Re claim 6: wherein the camera 13 is disposed in a side portion (e.g. a rear side portion) of the vehicle body 1, the opening portion includes a side opening portion located in the side portion of the vehicle body 3, and the opening and closing body includes a slide door (e.g. a trunk door) that opens and closes the side opening portion. Note, the cites “a side portion” but does not reference to which of the side; therefore, the rear side portion of the vehicle is also constitutes for “the side portion”. 
Re claim 7: wherein the camera 13 is disposed in a side portion (e.g. a rear side portion) of the vehicle body 3, the opening portion includes a rear opening portion located in a rear portion of the vehicle body 3, and the opening and closing body includes a back door (wherein 3 points to) that opens and closes the rear opening portion (Fig. 2).
Re claim 8: Giraud discloses a vehicle operation detection method that is applied to a vehicle including a vehicle body 1 in which an opening portion is provided (Fig. 2), an opening and closing body 3 which opens and closes the opening portion, an actuator (col. 4, lines 26-32) which causes the opening and closing body 3 to perform opening and closing operations, and a camera 13 which captures an image around the opening portion, to detect a gesture of a user for starting at least one of the opening operation and the closing operation of the opening and closing body 3 (col. 3, lines 4-5), the method comprising: a direction specifying step of specifying a direction (e.g. by 17) of the user 21 with respect to the vehicle based on the image captured by the camera 13; and a gesture detection step of detecting the gesture including a motion (col. 3, lines 4-9) in a direction associated with the direction of the user 21, based on the image captured by the camera 13, when the direction of the user is specified in the direction specifying step (Fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale